                                PARKER AND CARMODY, LLP
                                       ATTORNEYS AT LAW
                                       30 EAST 33RD STREET
                                            6TH FLOOR
                                       NEW YORK, N.Y. 10016

DANIEL S. PARKER                                                          TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                           FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                       DanielParker@aol.com


                                                     July 15, 2021
By ECF
Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                                Re: United States v. Kari Parker
                                    19 Cr 131 (PAE) - VOSR

Dear Judge Engelmayer:

       I write with the consent of the Government requesting that the Court adjourn the
previously scheduled conference for Wednesday, July 21, 2021, to a date in late September
convenient to the Court.

        I have conferred with AUSA Daniel Wolf who has advised me that he does not object to
this request.

        As this Court is well aware, one of the specifications of this VOSR alleges that Mr.
Parker engaged in an act of domestic violence against his wife. There are related misdemeanor
criminal charges pending in Suffolk County District Court. That case is moving at a snail’s pace.
I have conferred with the attorney who represents Mr. Parker in Suffolk County and she advised
me that she is diligently attempting to get that Court to schedule a trial. Given the backlog as a
result of the pandemic, the next scheduled court date in Suffolk County is September 9, 2021.

        The parties in this VOSR anticipate being able to reach a resolution of the non-domestic
violence charges here, and the Government is willing to hold that one allegation in abeyance, but
it appears that would have no practical effect on concluding this matter. Although we are as
anxious as the Court is to move this case, help Mr. Parker move on with his life, achieve finality
and get this matter off of Your Honor’s calendar, we believe it would be imprudent to go
forward with a hearing at this time. It is for that reason that we are requesting this adjournment.

      If the foregoing meets with Your Honor’s approval, then I respectfully request that you
“So Order” this letter.


                                                 1
         Thank you for your attention to, and consideration in, this matter.

                                                              Respectfully submitted,




                                                              Daniel S
                                                                     S. Parker
                                                              Parker and Carmody, LLP
                                                              30 East 33rd Street
                                                              6th Floor
                                                              New York, NY 10022
                                                              Cell: 917-670-7622
  Cc: AUSA Dan Wolf (By ECF and email)




GRANTED. The Court adjourns next week’s conference and sets a next conference in this case for
September 28, 2021 at 11:30 a.m. The Court wishes counsel a good summer. The Clerk of Court is
requested to terminate the motion at Dkt. No. 878.

                                                                    7/15/2021
                                        SO ORDERED.
                                                       
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge




                                                  2
